Title: To Alexander Hamilton from James McHenry, 25 May 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, May 25, 1799. “… I transmitted last Tuesday by a Mr: Jones (lately appointed Consul at Orleans) a Duplicate of your letter to General Wilkinson.… For the present I should not incline to give the Indians any encouragement on the subject of their illegal Sales, or respecting the possibility of a treaty to repurchase &c. Let us see a little more of the development of the plot of the Speculators, and the real intention of the Indians. When they say ‘you wish to reduce the quantity of provisions—will this conciliate their affections?’ This proceeds I imagine from what Col. Strong may have observed to them in consequence of a letter to him of mine dated the 29th: Decr: 1798, containing the following paragraph. ‘The issues of provisions to the Indians appear to be so considerable as to make it proper that the strictest œconomy be observed and that none of them who are not entitled to consideration, should receive the public provision, and those only for as short a time as possible.’… I have heard no complaints relative to the Soldiery being obliged to find their Cockades and Loops. I shall however, as it is not an object of great expence, give orders to the purveyor to procure the necessary furniture which will be forwarded to such of the Recruits as may not be provided. In the mean while you will be pleased to consider yourself authorized to direct the Commandants to make provision as to the Hats already, or that may be delivered without Cockades and Loops. The English Cartouch Box has been adopted. Of course you need not send a pattern for this article.…”
